UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


JERRY LEE MYERS, III,                            §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:19-CV-319
                                                 §
KEITH MERRITT,                                   §
                                                 §
                Respondent.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Jerry Lee Myers, III, proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. The court referred this matter to the Honorable Keith F.

Giblin, United States Magistrate Judge, for consideration pursuant to applicable laws and orders

of this court. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending this petition be dismissed without prejudice as moot.

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.

         SIGNED at Beaumont, Texas, this 30th day of December, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
